202 Cal.App.2d 227 (1962)
THE PEOPLE, Plaintiff and Respondent,
v.
TUCK HANNA, Defendant and Appellant.
Crim. No. 7860. 
California Court of Appeals. Second Dist., Div. Four.  
Apr. 6, 1962.
 Tuck Hanna, in pro. per., for Defendant and Appellant.
 No appearance for Plaintiff and Respondent.
 THE COURT.
 Tuck Hanna was indicted by the grand jury for the sale of heroin in seven counts under the name "John Doe" Tuck. When, upon arraignment, defendant stated his true name was "Tuck Hanna" the court ordered the indictment amended accordingly. The indictment was further amended on motion of the People to allege two prior convictions as to defendant Hanna. Defendant was represented by the public defender and pleaded not guilty and denied the prior convictions. Defendant personally and all counsel waived trial by jury. The cause was submitted on the testimony contained in the transcript of the proceedings before the grand jury with each side reserving the right to offer additional evidence.
 At the commencement of the trial the judge directed that the record show that pursuant to the stipulation he had read the transcript of the testimony taken at the grand jury hearing. Additional evidence offered consisted of the testimony of two police officers. Defendant testified in his own behalf. Defendant was found guilty on all counts and the prior convictions charged were found to be true. Defendant's motion for new trial was denied, probation was denied and defendant was sentenced to state prison for the term prescribed by law as to each count, the counts to run concurrently with each other and concurrently with the remainder of the sentence for the offense on which he had been on parole.
 Defendant applied for appointment of counsel to assist him on the appeal. This court, having made an independent investigation of the record and having determined it would be neither advantageous to defendant nor helpful to the court to have counsel appointed, denied the application, whereupon defendant prosecutes this appeal in propria persona. Defendant was notified and given ample time to file a brief. None has been filed; however, we have given the appeal full consideration.
 [1] There was evidence of the following facts:
 An undercover police officer of the City of Los Angeles assigned to the narcotic detail testified that he knew defendant by the name "Tuck" and that defendant Tuck Hanna is the person identified by him as "Tuck" or "John Doe Tuck" in the proceedings before the grand jury. Accompanied by another *229 person, later disclosed by the officer to be Kenneth J. Mitchell, the officer met defendant Tuck on November 1, 1960, at which time defendant advised the officer that he knew where he could "get the real stuff if you need it." He directed the officer to the corner of 53rd Street and Central Avenue. The officer handed him one five dollar bill which defendant took and said he would be right back. Shortly thereafter he returned and handed the officer a capsule containing a white powdery substance, later shown to be heroin. Likewise, on November 2, 1960, at 2:30 p. m., on November 2, 1960, at 3 p. m., on January 10, 1961, at 1:30 p. m., on January 10, 1961, at 4 p. m., on January 11, 1961, and on January 17, 1961, defendant was handed money by the officer under similar circumstances and in varying amounts and in each instance defendant supplied the officer with substances later identified to be heroin.
 Defendant denied that he had sold narcotics to the officer at any time. He stated he is not the person referred to in the various offenses charged in the indictment.
 The evidence clearly supports defendant's guilt and there was no error in the trial. The appeal is wholly without merit.
 The judgment is affirmed.